Exhibit AMENDED AND RESTATED BY-LAWS OF MAXXAM INC. Amended March 30, 2000 ARTICLE I OFFICES Section 1.Registered Office.The corporation shall maintain a registered office in the State of Delaware as required by law. Section 2.Other Offices.The corporation may also have offices at other places, within or without the State of Delaware, as the Board of Directors may from time to time designate or the business of the corporation may require. ARTICLE II STOCKHOLDERS Section 1.Place of Meetings.All meetings of stockholders shall be held at such places, either within or without the State of Delaware, as may be fixed from time to time by the Board of Directors. Section 2.Annual Meeting.Annual meetings of stockholders shall be held on such date during the month of May or June of each year, or such other date as may be determined by the Board of Directors, and at such time as may be fixed from time to time by the Board of Directors or any officer(s) designated by the Board of Directors. At each annual meeting of stockholders, the stockholders shall elect directors by a plurality vote, and may transact such other business as may properly be brought before the meeting.
